Citation Nr: 0831157	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-02 285	)	DATE
	)
      	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from October 1962 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This matter was previously before the Board in a June 2007 
decision. The veteran requested that the Board reconsider its 
June 2007 decision. By way of a June 2008 ruling, the Board 
determined that its June 2007 decision should be vacated. 

The Board presently VACATES its June 2007 decision, and 
assumes jurisdiction of this matter to readjudicate the claim 
on the merits.


FINDINGS OF FACT

1. The veteran has a combined rating of 60 percent for the 
following service connected disabilities: 40 percent for 
degenerative disc disease of the lumbar spine, 20 percent 
neuralgia of the right leg, 10 percent radiculopathy of the 
right lower extremity, and 10 percent for radiculopathy of 
the left lower extremity.

2. The service connected disabilities of degenerative disc 
disease of the lumbar spine, neuralgia of the right leg, and 
radiculopathy of the right and left lower extremities result 
from a common etiology of lumbar back degenerative disc 
disease.  


CONCLUSION OF LAW

The criteria for establishing TDIU are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.1-4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The veteran seeks a total disability rating based on 
individual unemployability. After resolving the benefit of 
the doubt in favor of the veteran, the Board finds that the 
medical evidence shows that the veteran is not physically 
capable of gainful employment due to his service connected 
disabilities. Therefore, a total disability rating based on 
individual unemployability is granted.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16(a). For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id. 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341. In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

Alternatively, if the ratings for a veteran's disabilities 
fail to meet the objective bases upon which a TDIU claim may 
be established, the veteran's disabilities may be considered 
under subjective criteria. If the veteran is unemployable by 
reason of his disabilities, age, occupational background, and 
other related factors, an extraschedular total disability 
rating may also be assigned on the basis of a showing of 
unemployability, alone. See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2007). Such cases are submitted to the Director of 
Compensation and Pension Service for extra-schedular 
consideration. 

The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability. The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Currently, the veteran has the following service connected 
disabilities: 40 percent for degenerative disc disease of the 
lumbar spine, 20 percent neuralgia of the right leg, 10 
percent radiculopathy of the right lower extremity, and 10 
percent for radiculopathy of the left lower extremity. This 
results in a combined rating of 60 percent. These 
disabilities arise from a common etiology of low back 
degenerative disc disease, and the combined rating will be 
considered as arising from one service connected disability. 
Thus, the veteran's combined rating of 60 percent meets the 
38 C.F.R. § 4.16(a) criteria of having one service connected 
disability rated at 60 percent or higher, and the Board will 
consider the claim under this criteria. 

A VA examination report dated in August 2003 shows that the 
veteran had symptoms of constant pain in the lower back 
radiating down both legs, primarily the right side. He 
reported that a physician had recommended a day of bed rest 
for his condition, as often as four times a year.

A VA examination report dated in August 2004 shows that the 
veteran reported experiencing incapacitating episodes as 
often as several times per year, which would last for various 
amounts of time. He added that over the preceding year, he 
had several incidents of incapacitating episodes which 
resulted in "four times loss from work per week."

During his April 2006 videoconference hearing, the veteran 
and his spouse testified that the veteran had not been 
gainfully employed as a result of his service-connected back 
disability since 1996. He reported that pain would develop 
with prolonged sitting, or standing for as little as two to 
three minutes. He added that prior to his disability, he was 
employed as a home repairs laborer. He also indicated that he 
was receiving Social Security Administration (SSA) disability 
benefits as a result of his back disability.

A December 2006 VA examination report established that the 
symptoms related to the veteran's lower extremities, from a 
work-related standpoint, would limit him to routine breaks if 
performing a job that involved standing and/or walking.

Private medical records, dated March 2007, show that the 
veteran was treated for neck pain and low back pain by E.E., 
DO. The veteran reported experiencing severe lumbar back pain 
and numbness and tingling in both legs. He also complained of 
posterior neck pain radiating into his left arm. Because of 
these symptoms, the veteran reported losing his balance and 
coordination. His lumbar back range of motion was limited. 
E.E., DO made several diagnoses including: lumbar stenosis, 
instability, degenerative disc disease, and right lumbar 
radioculopathy. He opined that the veteran is permanently 
disabled as a result of his neck and back conditions and that 
the veteran could not return to any type of gainful 
employment. 

E.E., DO submitted a separate letter, dated March 2007, 
stating that the veteran has permanent restrictions from his 
back disability preventing him from obtaining gainful 
employment. He noted that the veteran could not stand for 
more than 30 minutes, sit more than 15 minutes continuously, 
walk more than a block, nor lift more than five pounds as a 
result of his back disability. The veteran's condition was 
not expected to improve. He recommended that the veteran not 
work, even on a part-time basis, due to his back disability.  

The following month, the veteran was seen again by E.E., DO. 
The veteran reported having constant severe pain in his back 
and legs. E.E., DO reiterated many of the diagnoses in the 
March 2007 report and noted that the lower leg pain is 
probably permanent. He recommended back surgery. There is a 
surgical report, dated May 2007, showing that the veteran 
underwent lumbar interbody fusion, segmental spinal 
instrumentation, and intertranverse arthrodesis, among other 
listed procedures. 

The veteran underwent a QTC examination in March 2007. At the 
examination, the veteran reported constant pain in his back, 
radiating to his legs. He noted that medication reduces the 
pain, but does not eliminate it. Although he reported 
stiffness and being unable to lift objects, the veteran 
stated that his back condition does not lead to any 
incapacitating episodes. Upon physical examination, the 
examiner noted abnormal posture and antalgic gait. He found 
the veteran's back to be tender, but without muscle spasm or 
ankylosis. He also noted that there was no radiating pain on 
movement. The veteran's forward flexion was limited to 20 
degrees out of 90 degrees. He also noted that there was 
sensory deficit in both feet due to the intervertebral disc 
syndrome. The examiner diagnosed lumbosacral degenerative 
disc disease with intervertebral disc syndrome, post surgery. 

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the evidence shows that the 
veteran is unemployable due to his service connected low back 
and neurological disorders in his lower extremities. The 
medical record reflects that the veteran recently underwent 
back surgeries in February 2003, August 2006, and May 2007. 
In a March 2007 letter, E.E., DO stated that the veteran 
currently is limited to the following: standing for no more 
than 30 minutes, sitting continuously for 15 minutes, walking 
no further than one block, and lifting no more than five 
pounds. He reported that these limitations resulted from the 
veteran's low back condition and were not expected to 
improve. As such, E.E., DO advised that the veteran should 
not work on either a full or part time basis due to his low 
back condition. A VA neurology examination report, dated 
December 2006, indicates that the veteran could perform 
sedentary job duties. After resolving the benefit of the 
doubt in favor the veteran, the Board finds that E.E., DO 
opinion is probative as to the veteran's current physical 
capacities due to his service connected back condition and 
secondary conditions. See Van Hoose, supra. 

With resolution of the benefit of the doubt in the veteran's 
favor, the Board finds that the veteran cannot perform 
sedentary job duties. Since the medical evidence shows that 
the veteran is not physically capable of gainful employment, 
the veteran's claim for TDIU is granted. 38 C.F.R. § 4.16(a); 
Van Hoose, supra.    

ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
statutes and regulations governing the payments of monetary 
awards.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


